Mr. Justice Van Orsdel
delivered the opinion of the Court:
Many grounds are assigned in the motion in support of this contention, but we think the consideration of one will be sufficient to dispose of this casa It is insisted that the language of the act defining the offenses which it is intended to create is so general, uncertain, and indefinite that it cannot, in itself, constitute such a rule of conduct or law as can be enforced until amplified by specific rules, orders, and regulations of the Interstate Commerce Commission, promulgated under the authority vested in the Commission by the act of Congress in question.
The Interstate Commerce Commission, it is conceded, has made no rules or regulations relative to the matters complained of in the information before us. The specific offense which the prosecution here attempts to fasten upon the railroad company is that it unlawfully failed to operate sufficient cars on its line of road to give passage to persons desiring to ride thereon, without crowding the same. It will be observed that the principal charge is the insufficient number of cars, to be determined from the fact of whether or not the cars are overcrowded. Hence, there cannot be said to be insufficient cars until those in use have become overcrowded. The whole inquiry, therefore, resolves itself into the question as to what •constitutes, under the statute, an overcrowded car.
The 6th Amendment to the Constitution of the United States, among other things, provides that in all criminal prosecutions, the accused shall “be informed of the nature and cause of the accusation.” In other words, when the accused is led to the bar of justice, the information or indictment must con*596tain the elements of the offense with which he is charged, with sufficient clearness to fully advise him of the exact crime which he is alleged to have committed. To ascertain the possibility of framing such an information we must look to the statute creating the offense. We are here dealing with a statutory, and not a common-law, offense. The information cannot rise higher than its source,—the statute. The statute makes it a criminal offense for the street railway companies in the District of Columbia to run an insufficient number of cars to accommodate persons desiring passage thereon, without crowding the same. What shall be the guide to the court or jury in ascertaining what constitutes a crowded car? What may be regarded as a crowded car by one jury may not be so considered by another. What shall constitute a sufficient number of cars in the opinion of one judge may be regarded as insufficient by another. What may be regarded as grounds for acquittal by one court may be held sufficient to sustain a conviction in another. The principle of uniformity, one of the fundamental elements essential in determining the validity of criminal statutes, is wholly lacking. There is a total absence of any definition of what shall constitute a crowded car. This important element cannot be left to conjecture, or be supplied by either the court or the jury. It is of the very essence of the law itself, and without it the statute is too indefinite and uncertain to support an information or indictment.
In the case of Louisville & N. R. Co. v. Com. 99 Ky. 132, 33 L.R.A. 209, 59 Am. St. Rep. 457, 35 S. W. 129, the court was considering the validity of an act which provided that the railroad company should not charge more than a reasonable or just rate of fare for the transportation of passengers. The act did not say what should be the rate, but simply required that the rate should be just and reasonable. The court, in holding the law unconstitutional and void by reason of its uncertainty, said: “That this statute leaves uncertain what shall be deemed a ‘just and reasonable rate of toll or compensation’ cannot be denied, and that different juries might reach different conclu*597sions, on the same testimony, • as to whether or not an offense has been committed, must also be conceded. The criminality of the carrier’s act, therefore, depends on the jury’s view of the reasonableness of the rate charged; and this latter depends on many uncertain and complicated elements. That the corporation has fixed a rate which it considers will bring it only a fair return for its investment does not alter the nature of the act. Under this statute it is still a .crime, though it cannot he known to be such until after an investigation by a jury, and then only in that particular case, as another jury may take a different view, and, holding the rate reasonable, find the same act not to constitute an offense. There is no standard whatever fixed by the statute, or attempted to be fixed, by which the carrier may regulate its conduct; and it seems clear to us to be utterly repugnant to our system of laws to punish a person for an act the criminality of which depends not on any standard* erected by the law which may be known in advance, but on one erected by a jury. And especially so as that standard must be as variable and uncertain as the views of different juries may suggest, and as to which nothing can he known until after the commission of the crime.” In Louisville & N. R. Co. v. Railroad Commission, 19 Fed. 679, the court, considering the same question, said: “Without such legal standard there could be no reasonable approximation to uniform results; the verdicts of juries would be as variant as their prejudices, and this could not be tolerated.”
This court, in the case of Czarra v. Medical Supers. 25 App. D. C. 443, construing a statute which provided that any licentiate of the board was subject to have his license revoked upon being found guilty of unprofessional or dishonorable conduct, said: “The single question to be determined is whether, independently of the causes mentioned, ‘unprofessional or dishonorable conduct,’ as declared in the act, are sufficiently specific and certain to warrant a conviction thereof and the exercise of the power of revocation by the board of medical supervisors. * * * In all criminal prosecutions the right of the accused *598to be informed of tbe nature and cause of tbe accusation against him is preserved by the 6th Amendment. In order that he may be so informed by the indictment or information presented against him, the first and fundamental requisite is that the crime or offense with which he stands charged shall be defined with reasonable precision. He must be informed by the law, as well as by the complaint, what acts or conduct are prohibited and made punishable. In, the exercise of its power to regulate the conduct of the citizen, within the constitutional limitations, and to declare what shall constitute a crime or punishable offense, the legislature must inform him with reasonable precision what acts are intended to be prohibited.” To the same effect are Augustine v. State, 41 Tex. Crim. Rep. 59, 96 Am. St. Rep. 765, 52 S. W. 77; State v. Gaster, 45 La. Ann. 636, 12 So. 739; State v. Mann, 2 Or. 238; Ex parte Jackson, 45 Ark. 158; Hewitt v. State Medical Examiners, 148 Cal. 590, 3 L.R.A. (N.S.) 896, 113 Am. St. Rep. 315, 84 Pac. 39, 7 A. & E. Ann. Cas. 750.
In a criminal statute, the elements constituting the offense must be so clearly stated and defined as to reasonably admit of but one construction. Otherwise, there would be lack of uniformity in its enforcement. . The dividing line between what is lawful and unlawful cannot be left to conjecture. The citizen cannot be held to answer charges based upon penal statutes. whose mandates are so uncertain that they will reasonably admit of different constructions. A criminal statute cannot ■ rest upon an uncertain foundation. The crime, and the elements constituting it, must be so clearly expressed that the ordinary person can intelligently choose, in advance, what course it is lawful for him to pursue. Penal statutes prohibit-: ing the doing of certain things, and providing a punishment ■ for their violation, should not admit of such a double meaning that the citizen may act upon the one conception of its requirements and the courts upon another. As was said in United States v. Reese, 92 U. S. 214, 23 L. ed. 563: “If the legislature undertakes to define by statute a new offense, and provide for its punishment, it should express its will in language that *599need not deceive the common mind. Every man should be able to know with certainty when he is committing a crime. * * * It would certainly be dangerous if the legislature could set a net large enough to catch all possible offenders, and leave it to the courts to step inside and say who could be rightfully detained, and who should be set at large. This would, to some extent, substitute the judicial for the legislative department of the "government.”
Penalties cannot be inflicted at the discretion of a jury. Before the citizen can be deprived of his liberty, or a corporation of its property by the imposition of fines, the crime must be clearly defined by the law-making power. If the Congress has power to declare it a crime for the street railway companies in the District of Columbia to operate cars in a crowded condition, it must, in order to impart validity to the law, declare, with certainty, what constitutes, under the statute, a crowded car. This it has totally failed to do.
It is unnecessary for us to consider in this case the power of the Interstate Commerce Commission to supply, by rule or regulation, what the statute lacks. No such attempt has been made; hence the question is not before us. The judgment of the police justice sustaining the motion to quash the information is affirmed, and it is so ordered. ' Affirmed.